EXHIBIT 10.5

 

FORM OF STOCK AWARD

AGREEMENT FOR NON-EMPLOYEE DIRECTORS UNDER THE

XTO ENERGY INC.

2004 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is entered into this              day of                     ,
200  , between XTO Energy Inc., a Delaware corporation (the “Company”), and
                    , a non-employee Director of the Company (“Grantee”),
pursuant to the provisions of the XTO Energy Inc. 2004 Stock Incentive Plan (the
“Plan”). The Corporate Governance and Nominating Committee of the Board of
Directors of the Company has determined that Grantee is eligible to be a
participant in the Plan and, to carry out its purposes, has this day authorized
the grant, pursuant to the Plan, of the stock award set forth below to Grantee.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

 

1. Grant of Stock Award. Subject to all of the terms, conditions and provisions
of the Plan and of this Agreement, the Company hereby grants to Grantee under
Section 10 of the Plan              shares of the common stock of the Company,
par value one cent ($0.01) per share (the “Common Stock”), which shares will
consist of authorized but unissued shares or issued shares reacquired by the
Company. Such shares are being issued as a stock award in the form of
performance shares under the Plan.

 

2. Vesting. The performance shares granted herein will vest when the Common
Stock closes on the New York Stock Exchange at or above $                    
per share. Alternatively, one-third of the performance shares will vest on each
of the first, second and third anniversaries of the date of this Agreement. If
the Common Stock is not listed



--------------------------------------------------------------------------------

on the New York Stock Exchange, then any reference in this Agreement to the New
York Stock Exchange will be deemed to be the principal securities market on
which the Common Stock is traded or quoted.

 

3. Grantee’s Agreement. Grantee expressly and specifically agrees that:

 

  (a) With respect to the calendar year in which any of the performance shares
vest, Grantee will include in his or her gross income for federal, state and
local income tax purposes the fair market value of the performance shares that
vested.

 

  (b) The Company may hold the certificate for unvested performance shares until
the performance shares vest or the performance shares may be uncertificated
shares issued in the name of the Grantee and held in a restricted account by the
Company’s transfer agent.

 

4. Term. Any performance shares that remain unvested on the seventh anniversary
of the date of this Agreement will be canceled, will not vest, and will be
returned to the Company.

 

5. Death or Termination of Service. Upon death of Grantee, or upon termination
of Grantee’s service as a director for any other reason, all unvested
performance shares granted herein will immediately vest.

 

6. Other Terms, Conditions and Provisions. As noted above, the performance
shares herein granted by the Company to Grantee are granted subject to all of
the terms, conditions and provisions of the Plan. Grantee hereby acknowledges
receipt of a copy of the Plan and Plan prospectus and hereby consents to receive
any updates to

 

2



--------------------------------------------------------------------------------

the Plan or Plan prospectus electronically. The parties agree that the entire
text of the Plan is incorporated by reference as if copied herein. Reference is
made to the Plan for a full description of the rights of Grantee and all of the
other terms, conditions and provisions of the Plan applicable to the performance
shares granted herein. If any of the provisions of this Agreement vary from or
are in conflict with the Plan, the provisions of the Plan will be controlling.

 

7. Non-Transferability. The performance shares granted hereunder are not
transferable or assignable by Grantee.

 

8. Rights as a Stockholder. Grantee will have the voting, dividend, and other
rights of stockholders of the Company prior to and upon vesting of the
performance shares. If the performance shares are canceled, all such rights will
then be canceled.

 

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

XTO ENERGY INC.

By:  

 

--------------------------------------------------------------------------------

Name:

  Bob R. Simpson

Title:

  Chairman of the Board and     Chief Executive Officer GRANTEE

 

 

--------------------------------------------------------------------------------

 

3